DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on September 6, 2022, and the supplemental response filed on September 29, 2022. Claims 1-2, 6-7, 11-15, and 20-29 are pending in the application. Claims 7, 13-15, and 20-26 are withdrawn, and claims 1-2, 6, 11-12, and 27-29 are being examined herein.
Status of Objections and Rejections
	The objections to the claims are withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendment.
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Fielden in view of Nomura, Rezai, and Takagi is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said total residual chlorine concentration" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 6, 11-12, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a first residual chlorine concentration based on hypochlorite ion, calculating a second residual chlorine concentration based on hypochlorous acid, and adding the first residual chlorine concentration and the second residual chlorine concentration to obtain an added residual chlorine concentration, and designating the added residual chlorine concentration as the residual chlorine concentration of the sample solution.
The limitations of calculating a first residual chlorine concentration based on hypochlorite ion, calculating a second residual chlorine concentration based on hypochlorous acid, and adding the first residual chlorine concentration and the second residual chlorine concentration to obtain an added residual chlorine concentration, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical concepts such as mathematical calculations. The “calculating” and “adding” language in the context of this claim encompasses mathematical calculations that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation of designating the added residual chlorine concentration as the residual chlorine concentration of the sample solution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “designating” language in the context of the claim encompasses the user mentally designating the added residual chlorine concentration as the residual chlorine concentration of the sample solution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a boron doped conductive diamond working electrode, a counter electrode, and a silver/silver chloride reference electrode in contact with the sample solution, applying a voltage (in the range of 0 V to +1.45 V and the range of +0.4 V to -1.0 V) between the working electrode and the reference electrode, and measuring the current flowing through the working electrode under the voltage. The electrodes, voltage application steps, and current measuring steps are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas as they are insignificant extra- solution activity. See MPEP § 2106.05(g). The claim is directed to abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a boron doped conductive diamond working electrode, a counter electrode, and a silver/silver chloride reference electrode in contact with the sample solution, applying a voltage (in the range of 0 V to +1.45 V and the range of +0.4 V to -1.0 V) between the working electrode and the reference electrode, and measuring the current flowing through the working electrode under the voltage amount to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Fielden et al. (US 2013/0313128 A1) teaches a boron doped diamond working electrode, a counter electrode, and a reference electrode exposed to the water to be sampled, applying a potential difference of +1.4 V and -0.2 V to the working electrode relative to the reference electrode, and measuring a current flow through the working electrode when the potential difference is applied (Figs. 1-3, 6, and 8, para. [0034], [0036], [0038], [0043], [0066], [0068]); Nomura et al. (US 2007/0114137 A1) teaches bringing a counter electrode, a boron doped diamond working electrode and a silver/silver chloride reference electrode into contact with a sample solution containing a residual chlorine, applying a voltage in the range of +0.5 V to +1.5 V between the counter electrode and the working electrode, and measuring a current value to calculate a concentration of the residual chlorine (abstract); and Dweik et al. (US 2012/0103823 A1) teaches a boron-doped diamond working electrode, a platinum mesh counter electrode, a silver/silver chloride reference electrode, measuring current resulting from differential pulse non-stripping voltammetry (abstract). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claims 2, 6, 11-12, and 27-29 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a temperature correction value from the measured solution temperature, and carrying out correction on said total residual chlorine concentration obtained by the addition based on the temperature correction value, and designating the total residual chlorine concentration after the correction as the residual chlorine concentration of the sample solution.
The limitations of calculating a temperature correction value from the measured solution temperature and carrying out correction on said total residual chlorine concentration obtained by the addition based on the temperature correction value, as drafted, are processes that, under its broadest reasonable interpretation, cover mathematical concepts such as mathematical calculations. The “calculating” and “carrying out correction” language in the context of this claim encompasses mathematical calculations that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation of designating the total residual chlorine concentration after the correction as the residual chlorine concentration of the sample solution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “designating” language in the context of the claim encompasses the user mentally designating the total residual chlorine concentration after correction as the residual chlorine concentration of the sample solution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a temperature measuring unit that measures the solution temperature of the sample solution. The temperature measuring unit (thermocouple, resistance thermometer, liquid column thermometer, glass thermometer, or semiconductor) which measures the solution temperature of the sample solution is recited at a high-level of generality such that it amounts to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas as they are insignificant extra-solution activity. See MPEP § 2106.05(g). The claim is directed to abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a temperature measuring unit (thermocouple, resistance thermometer, liquid column thermometer, glass thermometer, or semiconductor) that measures the solution temperature of the sample solution amount to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Takagi (JP 2004223419 A) teaches a temperature detection sensor that detects a water temperature near the chlorine concentration detecting part 6 (Fig. 1, para. [0014], [(0041]); Brondum (US 2015/0068914 A1) teaches a flow/temp unit 17 which measures flow rate and temperature which are inputs for chlorine concentration (Fig. 1, para. [0017]); and Banks (US 2015/0212024 A1) teaches that the sensor comprises a temperature sensor (thermocouple, resistance temperature detector, semiconductor temperature device) for determining the temperature of the fluid sample (Fig. 6, para. [0066]-[0067]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fielden et al. (US 2013/0313128 A1) and further in view of Nomura et al. (US 2007/0114137 A1) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) and further in view of Rezai, Electrochemical cell and electrodes for cyclic voltammetry, UCLA (2003) (hereinafter “Rezai”).
Regarding claim 1, Fielden teaches a method for measuring residual chlorine concentration in a sample solution (a method for measuring total free chlorine in chlorinated water, para. [0014], [0033]), said method comprising bringing a working electrode, a counter electrode and a reference electrode into contact with the sample solution (working electrodes 11, 12, a counter electrode 13, and a reference electrode R are exposed to water W to be sampled, Figs. 1-2, para. [0034], [0036]).
This embodiment of Fielden teaches that a potential difference is applied to the working electrode relative to the counter electrode (Fig. 3, para. [0043]), and therefore fails to teach applying a voltage between the working electrode and the reference electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that a potential is applied to the boron doped diamond electrode relative to the reference electrode (Figs. 1-2, para. [0011], [0019], [0040], [0042]-[0043], [0045]). Another embodiment of Fielden also teaches that a potential can be applied to the working electrode relative to the reference electrode (Figs. 5 & 9, para. [0063]). Rezai teaches that in a cell used for electroanalytical measurements (e.g. cyclic voltammetry), there are always three electrodes due to the difficulties arising of the concurrent measurement of current and potential (pg. 1, first paragraph). Rezai teaches that the working electrode is the electrode at which the electrochemical phenomena being investigated are taking place, and the reference electrode is the electrode whose potential is constant enough that it can be taken as the reference standard against which the potentials of the other electrodes present in the cell can be measured (pg. 1, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fielden to apply the voltage between the working electrode and the reference electrode because the reference electrode can be taken as the reference standard against which the potentials of the other electrodes present in the cell can be measured, and it resolves the difficulties experienced during concurrent measurement of current and potential to the working and counter electrodes (Rezai, pg. 1, first and second paragraphs).
Modified Fielden teaches measuring a value of current flowing through the working electrode under the voltage (measuring a current flow through the working electrode when the potential difference is applied, Figs. 3 & 6, para. [0043], [0066]),
wherein the working electrode is a boron doped conductive diamond electrode (the working electrodes comprise boron doped diamond, para. [0038]).
Modified Fielden teaches the reference electrode R which is used in the method for measuring total free chlorine (Fig. 1, para. [0033]-[0034]). Modified Fielden is silent with respect to the material of the reference electrode R, and therefore fails to teach wherein the reference electrode is a silver/silver chloride electrode.
Nomura teaches a residual chlorine measuring method including bringing a counter electrode, a working electrode, and a reference electrode into contact with a sample solution containing residual chlorine, applying a voltage, and measuring a current value to calculate a concentration of the residual chlorine (abstract). Nomura teaches that the working electrode 2 is a boron-doped diamond electrode (Fig. 1, para. [0034]). Nomura teaches that the reference electrode 3 is used as the standard of the potential of the working electrode 2, and uses a silver/silver chloride electrode (Fig. 1, para. [0040]). Another embodiment of Fielden also teaches that the reference electrode is an Ag/AgCl electrode (Figs. 5 & 9, para. [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the reference electrode of Modified Fielden with silver/silver chloride as taught by Nomura and Figs. 5 & 9 of Fielden in order to yield the predictable result of being used as a standard of the potential of the working electrode. Simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP § 2143(I)(B). Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Nomura, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of silver/silver chloride as a reference electrode material with predictable results.
Modified Fielden teaches wherein the method comprises:
(i) measuring a first current value when a potential of the boron doped conductive diamond electrode against the silver/silver chloride electrode is set to a first given potential in a first range of from 0 V to +1.45 V and calculating a first residual chlorine concentration based on hypochlorite ion (measuring an anodic oxidation process to provide an anodic measurement in step 301 when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorite ion, Fig. 3, para. [0040], [0043], [0058]; the anodic amperometric measurements EA are made at an applied potential of +1.4 V to the boron doped diamond working electrode, and the anodic measurement measures the hypochlorite ion concentration, Figs. 6 & 8, para. [0014], [0066], [0068]);
(ii) measuring a second current value when the potential of the boron doped conductive diamond electrode against the silver/silver chloride electrode is set to a second given potential in a second range of from +0.4 V to -1.0 V and calculating a second residual chlorine concentration based on hypochlorous acid (measuring a cathodic reduction process to provide a cathodic measurement in step 302 when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorous acid, Fig. 3, para. [0041], [0043], [0055]; the cathodic amperometric measurements EC are made at an applied potential of -0.2 V to the boron doped diamond working electrode, and the cathodic measurement measures the hypochlorous acid concentration, Fig. 6, para. [0014], [0066]); and
(iii) adding the first residual chlorine concentration and the second residual chlorine concentration to obtain an added residual chlorine concentration, and designating the added residual chlorine concentration as the residual chlorine concentration of the sample solution (adding the measured concentrations of hypochlorous acid and hypochlorite ion together to output a result indicating the total free chlorine concentration in the chlorinated water, see step 303 in Fig. 3, para. [0014], [0042], [0059], [0066]).
Regarding claim 11, Modified Fielden teaches wherein the measuring the first current value and the second current value is carried out continuously by a flow injection method (the electrodes are directly exposed to a flow of water to be sampled, Fig. 2, para. [0036]; measuring an anodic oxidation process to provide an anodic measurement when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorite ion, Fig. 3, para. [0040], [0043], [0058]; measuring a cathodic reduction process to provide a cathodic measurement when a potential difference is applied to induce a current flow through the working electrode which is indicative of the concentration of hypochlorous acid, Fig. 3, para. [0041], [0043], [0055]).
Regarding claim 12, Modified Fielden teaches wherein the measuring is carried out at a constant potential (the anodic amperometric measurements EA are made at an applied potential of +1.4 V to the boron doped diamond working electrode, Figs. 6 & 8, para. [0014], [0066], [0068]; the cathodic amperometric measurements EC are made at an applied potential of -0.2 V to the boron doped diamond working electrode, Fig. 6, para. [0014], [0066]).
Regarding claim 27, Modified Fielden teaches wherein the sample solution contains residual chlorine (total free chlorine in chlorinated water, para. [0014], [0033]).
Regarding claim 28, Modified Fielden teaches wherein the measuring the first current value and the second current value is carried out at pH 2 to 9 (the cathodic EC and anodic EA amperometric measurements at pH 7.54, Fig. 6, para. [0066]).
Regarding claim 29, Modified Fielden teaches wherein the measuring the first current value and the second current value is carried out at pH 7.5 to 10 (the cathodic EC and anodic EA amperometric measurements at pH 7.54, Fig. 6, para. [0066]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fielden in view of Nomura and Rezai as applied to claim 1 above, and further in view of Takagi (JP 2004223419 A) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) (references herein made with respect to English Machine Translation) and further in view of Banks (US 2015/0212024 A1).
Regarding claim 2, Modified Fielden teaches that it may be appropriate to firstly scan or sweep across a voltage range to determine the presence of peaks, which may vary based on pH or temperature (para. [0069]). Modified Fielden fails to teach after step (iii), (iv) bringing a temperature measuring unit into contact with the sample solution and measuring a solution temperature of the sample solution with said temperature measuring unit, and calculating a temperature correction value from the measured solution temperature; and (v) carrying out correction on said total residual chlorine concentration obtained by the addition according to claim 1 based on the temperature correction value in step (iv), and designating the total residual chlorine concentration after the correction as the residual chlorine concentration of the sample solution.
Takagi teaches a chlorine concentration measuring part 3 which has the chlorine concentration detecting part 6 to detect the concentration of chlorine dissolved in the drinking water and measures the concentration of chlorine on the basis of the output of the chlorine concentration detecting part 6 (abstract, Fig. 1). Takagi teaches that the chlorine concentration measuring part 3 includes a temperature detection sensor such as a thermistor 10 that detects a water temperature near the chlorine concentration detecting part 6, and the free residual chlorine concentration detected by the chlorine concentration detecting part 6 is corrected based on the temperature (Fig. 1, para. [0014], [0041]). Takagi teaches that by inputting the measured water temperature value to the chlorine concentration measuring part 3 for correction, the accuracy of the concentration of free residual chlorine is further improved (Fig. 1, para. [0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Fielden to include a temperature detection sensor such as a thermistor that detects a water temperature which can be used to correct the free residual chlorine concentration as taught by Takagi because it further improves the accuracy of the free residual chlorine concentration (Takagi, para. [0041]).
Modified Fielded teaches the thermistor (Takagi, para. [0041]), and therefore fails to teach wherein the temperature measuring unit comprises a thermocouple, resistance thermometer, liquid column thermometer, glass thermometer, or semiconductor.
Banks teaches a chemical sensor including an electrode array for electrically interfacing with a fluid sample, the sensor applying an electrical potential to the sample in order to effect a current flow within the sample which determines characteristics about the fluid sample (abstract). Banks teaches that the sensor comprises a temperature sensor for determining the temperature of the fluid sample (para. [0066]). Banks teaches that the temperature sensor can include thermistors, thermocouples, resistance temperature detectors, semiconductor temperature devices, or any other known temperature sensor (para. [0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the thermistor of Modified Fielden with a thermocouple, resistance temperature detector, or semiconductor temperature device as taught by Takagi in order to yield the predictable result of determining the temperature of the fluid sample. Simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP § 2143(I)(B).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fielden in view of Nomura and Rezai as applied to claim 1 above, and further in view of Takagi (JP 2004223419 A) (provided in Applicant’s IDS filed on December 12, 2019 and February 4, 2020) (references herein made with respect to English Machine Translation).
Regarding claim 6, Modified Fielden teaches the working electrodes 11, 12, the counter electrode 13, and the reference electrode R (Figs. 1-2, para. [0034]). Modified Fielden fails to teach an electrode initializing step, wherein the electrode initializing step comprises: repeating the following steps (A) and (B) as a pair one or more times: (A) applying a positive or negative first pulse voltage; and (B) applying a negative or positive second pulse voltage, said second pulse voltage having a sign reverse to the first pulse voltage applied in step (A).
Takagi teaches a chlorine concentration measuring part 3 which has the chlorine concentration detecting part 6 to detect the concentration of chlorine dissolved in the drinking water and measures the concentration of chlorine on the basis of the output of the chlorine concentration detecting part 6 (abstract, Fig. 1). Takagi teaches that a method for cleaning the electrodes includes exchanging the polarity of the electrodes at regular intervals (Fig. 1, para. [0032]-[0033]). Takagi teaches that when the polarity is changed, a reverse electric field is applied between the electrodes, and the dirt attached to the electrodes receives the effect of detachment, thereby removing dirt (Fig. 1, para. [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Fielden to include exchanging the polarity (reversing the sign) of the electrodes at regular intervals as taught by Takagi because it would remove dirt from the electrodes, thereby cleaning the electrodes for use (Takagi, para. [0032]- [0034]).
Modified Fielden teaches exchanging the polarity of the electrodes at regular intervals (Takagi, Fig. 1, para. [0032]-[0034], see modification supra), but is silent with respect to the length of time each reverse voltage is applied, and therefore fails to teach wherein each reverse voltage is applied for 0.01 to 60 seconds.
Takagi teaches that when a voltage is applied to the chlorine concentration detecting part 6 for a long time, the electrodes for chlorine measurement are worn out by electrolysis, and the characteristics of the current-free residual chlorine concentration are changed, which may cause a measurement error of the residual chlorine concentration (para. [0036]). Takagi teaches wherein the length of time that the voltages are applied is a result-effective variable. Specifically, Takagi teaches that the length of time that the voltages are applied controls the accuracy of the residual chlorine concentration. Since these particular parameters are recognized as result- effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of time that each of the reverse voltages is applied to be 0.01 to 60 seconds through routine experimentation because doing so would yield the predictable desired accuracy of the residual chlorine concentration.
Response to Arguments
Applicant's arguments filed September 6, 2022 and September 29, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-8 of the amendment filed September 6, 2022 and pages 7-8 of the amendment filed September 29, 2022, Applicant argues that the claims describe an integration of the abstract idea into a practical application. Applicant asserts that claim 1 describes additional elements that are integrated with the process of measuring electrical current, which correspond to implementation with a particular machine that is integral to the claims. Applicant asserts that claim 1 describes using a specific set of hardware (boron doped conductive diamond electrode and a reference silver/silver chloride electrode) along with very specific voltage ranges (0 V to +1.45 V for hypochlorite ion and +0.4 V to -1.0 V for hypochlorous acid) to detect electric current, which are not well-understood, routine, or conventional and therefore amounts to significantly more than the judicial exception. Applicant asserts that claim 1 is not anticipated or obvious.
Examiner respectfully disagrees. The electrodes, voltage application steps, and current measuring steps in claim 1 are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas as they are insignificant extra-solution activity. See MPEP § 2106.05(g). Claim 1 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a boron doped conductive diamond working electrode, a counter electrode, and a silver/silver chloride reference electrode in contact with the sample solution, applying a voltage (in the range of 0 V to +1.45 V and the range of +0.4 V to -1.0 V) between the working electrode and the reference electrode, and measuring the current flowing through the working electrode under the voltage amount to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). For example: Fielden et al. (US 2013/0313128 A1) teaches a boron doped diamond working electrode, a counter electrode, and a reference electrode exposed to the water to be sampled, applying a potential difference of +1.4 V and -0.2 V to the working electrode relative to the reference electrode, and measuring a current flow through the working electrode when the potential difference is applied (Figs. 1-3, 6, and 8, para. [0034], [0036], [0038], [0043], [0066], [0068]); Nomura et al. (US 2007/0114137 A1) teaches bringing a counter electrode, a boron doped diamond working electrode and a silver/silver chloride reference electrode into contact with a sample solution containing a residual chlorine, applying a voltage in the range of +0.5 V to +1.5 V between the counter electrode and the working electrode, and measuring a current value to calculate a concentration of the residual chlorine (abstract); and Dweik et al. (US 2012/0103823 A1) teaches a boron-doped diamond working electrode, a platinum mesh counter electrode, a silver/silver chloride reference electrode, measuring current resulting from differential pulse non-stripping voltammetry (abstract). Thus, the additional elements are well-understood, routine, and conventional. The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. Claim 1 is obvious over Fielden in view of Nomura and Rezai as discussed in the art rejection supra.
In the arguments presented on page 8 of the amendment filed September 6, 2022 and page 8 of the amendment filed September 29, 2022, Applicant argues that Fielden does not teach measuring EA at an applied potential of +1.6 V. Applicant asserts that neither Fig. 6 nor the corresponding portion in the specification (para. [0066]) mentions a voltage value associated with EA. Applicant asserts that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. Applicant asserts that there is no basis to find that the voltage at EA is 1.6 V. Applicant asserts that there is no indication in Fielden that the dotted line EA is located at the next increment from 1.2 V.
Examiner respectfully disagrees. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). It is clear from Fig. 6 of Fielden that the increments on the x-axis are increments of 0.4 V. It is also clear that there is another increment at EA to the right of +1.2 V, so the next increment is at +1.6 V. Additionally, Fig. 8 shows the anodic response at a BDD working electrode to sample solutions of free chlorine, with varied anodic potential (EA) at which the current has been measured (para. [0068]). The legend in Fig. 8 shows 1.4V, 1.5V, 1.6V, and 1.7V. Therefore, it is clear that Fielden teaches that Fig. 6 shows anodic potentials of up to +1.6 V, so EA can be +1.4 V as taught by Figs. 6 and 8, which is within the claimed range of 0 V to +1.45 V.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699